Citation Nr: 1027919	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-35 410	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
seborrheic dermatitis and pseudofolliculitis barbae for the 
period prior to January 26, 2005, and a rating in excess of 60 
percent for such disability for the period beginning January 26, 
2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to November 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.  Such decision granted service connection for 
the claimed disability and granted an initial disability rating 
of 10 percent.  Although the Veteran was subsequently granted an 
increased disability rating for a portion of the period on 
appeal, as reflected on the first page of this decision, his 
appeal proceeds from the initial rating decision.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The Board received a written request to withdraw the appeal from 
the Veteran (and his authorized representative) in June 2010, 
prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran (or his 
authorized representative) have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before 
the Board promulgates a decision, an appellant, or an appellant's 
authorized representative, may withdraw a substantive appeal as 
to any or all issues either on the record at a hearing or in 
writing.  38 C.F.R. § 20.204.  

Here, the Board  received a written statement from the Veteran 
(and his authorized representative) in June 2010, which requested 
to withdraw the issue on appeal  in accordance with 38 C.F.R. § 
20.204(a) and (b).  As such, there remain no allegations of error 
of fact or law for appellate consideration.  Therefore, the Board 
has no jurisdiction to review this appeal, and the appeal is 
dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal of the issue of entitlement to an initial rating in 
excess of 10 percent for seborrheic dermatitis and 
pseudofolliculitis barbae for the period prior to January 26, 
2005, and a rating in excess of 60 percent for such disability 
for the period beginning January 26, 2005, is dismissed.




		
C. TRUEBA 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


